Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 10/25/01 is acknowledged.
Claim 10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8-9, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwak et al. (USPGPub 2019/0319041).
Claim 1:  Kwak teaches a semiconductor memory device comprising: a first source layer (SA1); a second source layer (SA2) on the first source layer; a stack structure (STA1/STA2) over the second source layer; and a common source line (SC,SWI) penetrating the stack structure, wherein the second source layer includes a protective layer (PA) in contact with the common source line (Fig. 3C) and a conductive layer (SA2) surrounding the protective layer (PA).  
Claim 5:  Kwak teaches the stack structure includes insulating patterns (ILD1) and gate patterns (CP1) alternately stacked with each other.  
Claim 8:  Kwak teaches a semiconductor memory device comprising: a stack structure (STA1/STA2) including insulating patterns (ILD1/2) and gate patterns(CP1/2) alternately stacked with each other; a first source layer (SA2) including a conductive layer and a first protective layer (PA) in the conductive layer; a channel structure penetrating the stack structure, the channel structure (VCH) being connected to the first source layer (Fig. 3C); and a common source line (SC/SWI) penetrating the stack structure, the common source line being in contact with the first protective layer (Fig. 3C).  
Claim 9:  Kwak teaches the conductive layer includes a first cavity, wherein the first protective layer is formed in the first cavity (Fig. 3C).    
Claim 11:  Kwak teaches a semiconductor memory device comprising: a first source layer (SA1); a second source layer (SA2) on the first source layer; insulating patterns and gate patterns, over the second source layer; andPage 5 of 6U.S. Serial No.: 16/883,721PATENT DOCKET: PA4096-0a channel structure 
Claim 12:  Kwak teaches a common source line (SC,SWI) in contact with the conductive layer (SA2) and the protective layer (PA).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (USPGPub 2019/0319041), as applied to claims 1 and 11 above, and further in view of Howder et al. (US PGPub 2021/0193675).
Regarding claim 2, as described above, Kwak substantially reads on the invention as claimed, except Kwak does not teach an upper surface, a lower surface, and a first sidewall of the protective layer is in contact with the conductive layer.  
Claim 3:  Kwak teaches a second sidewall of the protective layer is in contact with the common source line (Fig. 3C).  
Claim 4:  Howder teaches the protective layer includes a material having an etch selectivity with respect to oxide, nitride, and poly-silicon [0088].  
Claim 13:  Howder teaches the protective layer incudes a material having an etch selectivity with respect to the conductive layer silicon [0088].   
Claims 6-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (USPGPub 2019/0319041), as applied to claims 1 and 13 above, and further in view of Kim et al. (US PGPub 2020/0411536).
Regarding claim 6, as described above, Kwak substantially reads on the invention as claimed, except Kwak does not teach the conductive layer includes: an upper portion covering an upper surface of the protective layer; a lower portion covering an lower surface of the protective layer; andPage 4 of 6U.S. Serial No.: 16/883,721PATENTDOCKET: PA4096-0 a sidewall portion covering a first sidewall of the protective layer, wherein the upper portion of the conductive layer includes a buffer pattern in contact with the common source line. Kim teaches the conductive layer (160) includes: an upper portion covering an upper surface of the protective layer (160b); a lower portion covering an lower surface of the protective layer; andPage 4 of 6U.S. Serial No.: 16/883,721PATENTDOCKET: PA4096-0 a sidewall portion covering a first sidewall of the protective layer, wherein the upper portion of the conductive layer includes a buffer pattern (106/180) in contact with the common source line to provide support while manufacturing the conductive layer [0028-0029].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the protective layer taught by Kwak to have had the conductive layer includes: an upper portion covering an upper surface of the protective layer; a lower portion covering an lower surface of the protective layer; andPage 4 of 6U.S. Serial No.: 16/883,721PATENTDOCKET: PA4096-0 a sidewall portion covering a first sidewall of the protective layer, wherein the upper portion of the 
Claim 7:  Kim teaches the buffer pattern includes silicon oxide [0047].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one know element for another known element resulting in the predictable result of forming a deep trench contact (KSR International Co. v. Teleflex Inc. (KSR),  550 U.S., 82 USPQ2d 1385 (2007)).
Claim 14:  Kim teaches the protective layer includes at least one of SiCO, SiC, and SiCN [0065].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one know element for another known element resulting in the predictable result of forming a deep trench contact (KSR International Co. v. Teleflex Inc. (KSR),  550 U.S., 82 USPQ2d 1385 (2007)).
Claim 15  is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (USPGPub 2019/0319041), as applied to claim 13 above, and further in view of Lee et al. (US PGPub 2016/0268263).
Regarding claim 15, as described above, Kwak substantially reads on the invention as claimed, except Kwak does not teach the conductive layer includes poly-silicon.  Lee teaches the conductive layer includes poly-silicon for use in a source layer beneath a device stack [0058].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one know element for another known element resulting in the predictable result of forming a deep trench contact (KSR International Co. v. Teleflex Inc. (KSR),  550 U.S., 82 USPQ2d 1385 (2007)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814